                       UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             WESTERN DIVISION



 HERCULES STEEL COMPANY, INC.,                          CIVIL ACTION NO. 5:18-cv-00233-D

                    Plaintiff,

        v.

 SAUER INCORPORATED

                    Defendant.


                                 AGREED ORDER OF DISMISSAL
                                                                       -
       Pursuant to Rule 41(a)(l)(ii) of the Federal Rules of Civil Procedure, Plaintiff, Hercules

Steel Company, Inc., and Defendant, Sauer Incorporated, hereby stipulate to the dismissal, with

prejudice, of Plaintiff's claims against Sauer Incorporated in the above-captioned matter.

       IT. IS HEREBY ORDERED that Plaintiff's claims against Defendant, Sauer

Incorporated, in the above-captioned matter are dismissed with prejudice. Each party is to bear its

own costs and attorney's fees.

       SO ORDERED this           L.J- day of October, 2019.


                                              1Ais c. ~v"E~ fil1
                                               United States District Judge
SEEN AND AGREED TO:




ls/Denise M Motta                              Isl Robert E. Desmond
Denise M. Motta                                Robert E. Desmond
GORDON & REES                                  Smith, Anderson, Blount, Dorsett
SCULLY MANSUKHANI, LLP                         Mitchell & Jernigan, L.L.P.
325 W. Main Street, Suite 1810                 Post Office Box 2611
Louisville, Kentucky 40202                     Raleigh, North Carolina 27602
Phone: 502-371-1253                            Phone: (919) 821-6610
drnotta@grsrn.com                              rdesrnond@srnithlaw .corn
                                               Counsel for Sauer Incorporated

Nicholas Wilson
NC Bar # 33064
GORDON & REES
SCULLY MANSUKHANI, LLP
421 Fayetteville Street, Suite 330
Raleigh, NC 27601
Phone:984-242-1788
Facsimile: 919-741-5840
Email: nwilson@grsrn.com
Counsel for Hercules Steel Company, Inc.




                                           2
